Case 1:20-cr-00188-JSR Document 57-1 Filed 06/22/20 Page 1 of 1
                                                                 Three Bryant Park
                                                                 1095 Avenue of the Americas
                                                                 New York, NY 10036-6797
                                                                 +1 212 698 3500 Main
                                                                 +1 212 698 3599 Fax
                                                                 www.dechert.com


                                                                 MICHAEL J. GILBERT

                                                                 michael.gilbert@dechert.com
                                                                 +1 212 698 3886 Direct
                                                                 +1 212 698 0426 Fax
 June 22, 2020


 The Honorable Jed R. Rakoff
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, New York 10007


 Re: United States v. Weigand, et al., 20 cr. 188

 Dear Judge Rakoff:

 We represent Ruben Weigand (“Weigand”), a defendant in the above-captioned case, who is
 currently being detained in the Santa Ana City Jail in the Central District of California. On May
 24, 2020, this Court ordered that its “May 1 order directing that [Weigand] be detained at the Santa
 Ana City Jail, without being removed to the Southern District of New York, will remain in effect
 until June 30, 2020.” ECF No. 42. The Court further directed the parties to report to the Court,
 prior to June 30, “as to whether an order of removal should be entered at that time.” Id.

 The parties have conferred and write to request respectfully that this Court’s Order staying
 Weigand’s removal to the Southern District of New York remain in effect for an additional 30 days,
 and that no order of removal be entered at this time.

 Respectfully Submitted,

 /s/ Michael J. Gilbert

 Michael J. Gilbert

 CC:     AUSA Christopher J. DiMase
         AUSA Nicholas Folly
         AUSA Tara La Morte
         William A. Burck, Esq.
